—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Transportation dated March 4, 1994, the appeal is from an order of the Supreme Court, Suffolk County (Seidell, J.), dated April 12, 1994, which granted the petitioners’ motion for a preliminary injunction enjoining the New York State Department of Transportation from awarding contracts for towing operations to the respondents Masters Collisions, Inc., Ogden Brothers Collision, Inc., and K. Lombardi Towing, Inc.
Ordered that the appeal from the order dated April 12, 1994, is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; Matter of Gandolfo v White, 224 AD2d 526 [decided herewith]). Rosenblatt, J. P., Hart, Krausman and Goldstein, JJ., concur.